Title: To Alexander Hamilton from James Read, 22 April 1800
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Ellis Island, April 22, 1800
          
          I have received your letter of ye 21st. inst. requesting me to mention to you whether Lieut. Ross is in ye City of New York and not in charge of Captn McClellands company at Ellis’s Island, and if so, what it has proceeded from. Lieut. Hossack left this garrison about ye 13th. inst., previous to that time it was at my particular request Lieut. Ross remained in ye city, visiting ye garrison at times, ye reason of that request was, ye confined situation of our quarters, there being but one room, and that very small. The moment of Lt. Hossacks departure Lt. Ross was ready to take his place at ye garrison; but in consequence of an accident which happened him, he had my permission to remain at New York until he was better—accordingly on ye 18th. inst. he came here with his baggage where he has been ever since except for a few hours with my permission. I can assure you that there has been no impropriety whatever in ye conduct of Lt. Ross.
          I am, with ye highest respect your obt. Servt
          
            James Read
            Captn commg ye Harbor of N. York
          
          Major Genl. Hamilton
          
            Ellis’s Island April 22d 1800
          
        